DETAILED ACTION
Formal Matters
Claims 10-40, 44-51, and 57-85 are canceled. Claims 86-98 are new.  Claims 1-9, 41-43, 52-56, and 86-98 are pending and under examination. 
Priority
The instant application is a continuation of 15/887,469 filed on 2/2/2018, which claims priority from US provisional applications 62/453,701 filed on 2/2/2017, 62/524,866 filed on 06/26/2017 and 62/483,032 filed on 04/07/2017.
Information Disclosure Statements
The information disclosure statement (IDS) submitted on 04/12/2021 has been considered by the examiner.  
Claim Objection
	Claim 91 is objected to for being dependent on claims that are rejected over the prior art (see rejections below).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 96-98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 96 and 98 recites the limitation "the macrolide" in the claim without a prior recitation of “a macrolide”.  It is noted that macrolides are a genus of compounds where not all are antibiotics.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may amend the claim to indicate “the azithromycin” or “the antimicrobial agent” instead of “the macrolide”
Claim 97 is rejected for being dependent on an indefinite claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 41-42, 52, 55, 86-90, 92-96 and 98 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 101703465A (see English translation) as evidenced by Dinshaw (McMaster University, 2022, https://healthsci.mcmaster.ca/home/2022/05/16/mcmaster-entrepreneur-uses-baking-soda-to-supercharge-antibiotic) and as evidenced by Brown US 20180243333A1.  
“A physiological concentration of bicarbonate” appears to be about 25 mM according to the instant specification and the art indicates that physiological concentrations are 22 to 28 mM.  Thus, the examiner will consider such concentrations as physiological concentrations of bicarbonate.
“Substrate” on its own will be a surface or material on which an organism lives, grows or obtains its food.  This would include living and non-living surfaces.  
CN ‘465 teaches intravenous drip of azithromycin into the body (abstract and claims, indication section and usage and dosage section). 	CN ‘465 provides for treatment of Chlamydia pneumoniae, hemophilus influenza, legionella pneumophilia, mucositis mora bacterium, mycoplasma pneumoniae, staphylococcus aureus or pneumonia streptococcus; The needs that caused by chlamydia trachomatis, Diplococcus gonorrhoeae, and mycoplasma hominis (English translation of CN ‘465).  CN ‘465 teaches treating pelvic inflammatory disease (English translation). CN ‘465 teaches suspension and solution in embodiment 2.  CN ‘465 teaches mannitol, water and citric acid in the formulation (abstract).  
When considering bicarbonate in blood and azithromycin before injection, they are separate, but after injection one composition is made. 
The range of 0.01 to 1 wt% bicarbonate translates to 1.64 mM to 164 mM.  
Dinshaw evidences that azithromycin worked better in the bodies of animals and this effect was due to the bicarbonate in the body (see Dinshaw).  
Brown evidences that the human body has a pH of 7.4 and a majority of the carbonate-bicarbonate buffer system of the blood of the body is bicarbonate ion (paragraphs 173 and 178). Brown teaches physiological levels of bicarbonate in the body are 25 mM (paragraphs 177 and 267 and 286).   
Thus, once azithromycin is provided to the bloodstream by IV drip, it produces a composition with a bicarbonate buffer that has a pH of 7.4 as these are present in the blood.  CN ‘465 shows that IV drips of azithromycin to the bloodstream were being accomplished before the date of instant filing, and thus, these compositions were being formed at the time of CN ‘465 and were having antibacterial functions.  
Note that evidentiary references for anticipation may be after the filing date of the instant invention to evidence occurrences in the prior art.  In this case, azithromycin (an antibacterial) was injected into bloodstreams of subjects needing treatment in the prior art where the blood has the pH and bicarbonate buffer of the claims.  Although it was not recognized at the instant time of filing, it is evidenced that providing azithromycin to bodies of animals had a more pronounced antibacterial effect than on surfaces and this was due to the present of bicarbonate found in the bodies of animals. 

Claims 1-4, 8, 9, 41, 42, 52, 54, 55, 87, 92, 93, 94 and 96 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagen US 6984403.
“A physiological concentration of bicarbonate” appears to be about 25 mM according to the instant specification and the art indicates that physiological concentrations are 22 to 28 mM.  Thus, the examiner will consider such concentrations as physiological concentrations of bicarbonate.
“Substrate” on its own will be a surface or material on which an organism lives, grows or obtains its food.  This would include living and non-living surfaces.  
Hagen teaches treating a bacterial infection in a mammal in need thereof (claim 33 of Hagen and Summary of the Invention).  Hagen teaches different types of bacteria including   Hagen teaches a composition with an alkalizing agent, azithromycin multiparticulate and poloxamer (abstract and column 6). Hagen teaches different forms of the composition including powder, packets, sachets, tablets or capsules (abstract). Hagen teaches bicarbonate as an alkalizing agent (claims 3 and 27 of Hagen). Hagen teaches calcium bicarbonate and sodium bicarbonate (column 5). Hagen teaches thickeners including carboxymethyl cellulose and polyacrylic acid (columns 15 and 16). Hagen teaches carriers (column 12). Hagen teaches the minimum amount of alkalizing agent is the amount that would provide a relative degree of improvement in toleration of least 1.1 and is determined by performing an in vitro ladder study of azithromycin (column 5).  Hagen teaches bacteria including Streptococcus pyogenes, Streptococcus pneumoniae, clostridium diptheriae, clostridium spp, bordatella, mycoplasma pneumoniae, staphylococcus aureus, E coli, and others of the claims (columns 26 and 27).  Hagen teaches forms of liquid, suspension, tablet, capsule or sachet (columns 6, 9 and 10).  Hagen teaches a liquid form and provides for water with excipients like surfactants, thickeners, suspending agents and the like (column 17).  Hagen provides that azithromycin is to treat infections of the urinary tract, bronchial tract, lungs, sinuses or middle ear (first paragraph of background).  Hagen teaches excipients like hydroxypropyl cellulose (column 10, also paragraph 29).  Hagen teaches pharmaceutical acceptable carrier (claim 32 of Hagen). Hagen teaches an oral dose solution in Step B clinical study.  Hagen teaches concurrent administration (separately) and also composition forms (column 6).  
Bicarbonate is provided in a short list of possible alkalizing agents for Hagen’s
compositions. Hagen anticipates making pharmaceutical formulations with azithromycin and
alkalizing agent (bicarbonate) that would have various carriers, excipients and thickeners.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 56 and 95 in addition to Claims 1-4, 8, 9, 41, 42, 52, 54, 55, 87, 92, 93, 94 and 96 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagen US 6984403.
	Hagen teaches the claims as discussed above.
	Hagen does not directly teach a pH of 7.4 or does not directly provide for topical treatments.
	Hagen teaches alkalizing agent for a pH of at least 7 (bottom of column 5).  Hagen teaches infections to be treated dairy cow mastitis, swine respiratory disease, cow pink eye infection, skin and soft tissue infections and dental or mouth infections (column 27).  
	One of ordinary skill in the art at the time of instant filing would have been able to provide a pH of 7.4 (by overlapping range) to the formulations using alkalizing agents and also consider the topical treatments of conditions where the infections are found on the skin, interior of the mouth or other body surfaces by the teachings of Hagen.  

Claims 1-9, 41, 42, 52, 54, 55, 56, 86-90, 92-94, 96 and 98 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Opitz et al (Ophthalmology and Eye Disease, 2012, pages 1-14) and Corral et al (Journal of Food Science, 1988, volume 53, pages 981-982). 
Opitz teaches a 1% ophthalmic solution of azithromycin for treatment of ocular infections (abstract).  Opitz teaches that AzaSite includes azithromycin and DuraSite (Pharmacokinetics, page 2).  Opitz teaches polycarbophil (a crosslinked acrylate) in the formulation (first column of page 3).  Opitz teaches antibacterial activity of azithromycin (second column of page 3).  
Opitz does not teach sodium bicarbonate in the formulation.  
	Corral teaches antimicrobial activity of sodium bicarbonate (title and abstract).  Corral recognizes that KB (potassium bicarbonate) has similar effects to sodium bicarbonate and the bicarbonate is the active agent as opposed to the alkalinity (first column of page 982).  Corral teaches 0.25% and 0.5% of sodium bicarbonate which is 30 mM and 60 mM, respectively.  Corral teaches P aeruginosa and S aureus (table 1).  Corral also teaches from 0 to 6% of sodium bicarbonate for testing (materials and methods).  Corral teaches pH values from 5.6 to 8.6 (table 2).  
	One of ordinary skill in the art at the time of instant filing would have included another antimicrobial agent such as bicarbonate in formulations of azithromycin for additional antimicrobial activity as each of the references teaches compositions with antimicrobial agents (MPEP 2144.06).  In regards to the concentrations of bicarbonate as the prior art recognizes antimicrobially effective amounts of sodium bicarbonate that overlap with the instantly claimed concentrations of bicarbonate, it would be obvious to one of ordinary skill in the art to adjust within or near to the ranges with a reasonable expectation of having bicarbonate antimicrobial activity (see MPEP 2144.05).  The motivation is to produce a composition with further antimicrobial activity by combining two agents (azithromycin and bicarbonate) having antimicrobial activity and used in methods therefore by contacting to bacteria or treating subjects with infections.  

Claim 95 in addition to Claims 1, 2 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Opitz et al (Ophthalmology and Eye Disease, 2012, pages 1-14), Corral et al (Journal of Food Science, 1988, volume 53, pages 981-982) and Baranowski et al (The Scientific World Journal, 2014, volume 2014, pages 1-14). 
	Opitz and Corral teach the claims as discussed above.
	Opitz and Corral does not teach the pH of the formulation.  
	Baranowski teaches an aqueous ophthalmic composition and that an optimum pH is 7.4 (eye drops section 2.1.1 and abstract).  
	One of ordinary skill in the art at the time of instant filing would have sought to adjust the pH of an ophthalmic physiologically acceptable composition as motivated by Opitz and Corral to pH 7.4 by the teachings of Baranowski as this is an acceptable pH for such compositions.  

Claims 43 and 97 in addition to Claims 1, 2, 8, 42, and 96 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Opitz et al (Ophthalmology and Eye Disease, 2012, pages 1-14); Corral et al (Journal of Food Science, 1988, volume 53, pages 981-982) and Dow US 20090062221. 
	Opitz and Corral teach the claims as discussed above.
	Opitz and Corral does not teach MRSA for treatment.
	Dow teaches various infections to be treated with the azithromycin formulations including MRSA (abstract and paragraphs 41 and 59).    
	One of ordinary skill in the art at the time of instant filing would have tested the azithromycin composition on MRSA as these are seen as bacteria that would be treated with azithromycin formulations based on the teachings of the prior art.  There would be a reasonable expectation of treating MRSA with azithromycin formulations.  

Claim 53 in addition to Claims 1 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Opitz et al (Ophthalmology and Eye Disease, 2012, pages 1-14); Corral et al (Journal of Food Science, 1988, volume 53, pages 981-982) and Yang et al (Frontiers in Microbiology, October 2016, volume 7, pages 1-8).  
Opitz and Corral teach the claims as discussed above.
Optiz and Corral do not teach a surface as in claim 53.
Yang teaches testing Azithromycin treatment of a Streptococcus species biofilm in 96-well plates (plastic) or on glass slides (page 2 of Yang and abstract).  
	One of ordinary skill in the art at the time of instant filing would have done testing of azithromycin compositions on bacteria cultured in 96 well plates or glass slides to check for efficacy of bacterial treatment.   There would be a reasonable expectation of success in treating bacteria with azithromycin compositions on inanimate surfaces like slides and plates based on teachings of Yang regarding testing of Azithromycin to treat bacterial biofilms.  One of ordinary skill in the art would routinely test drug formulations in vitro before testing in animals.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 41-43, 52-56, and 86-98 of U.S. Patent No. 10,940,163. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘163 provide that the composition with azithromycin and bicarbonate has antimicrobial activity and activity against P. aeruginosa, S, aureus, S, pneumoniae and MRSA (claims 1, and 11-13 of ‘163).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 41-43, 52-56, and 86-98 of U.S. Patent No. 11400106 in view of Hagen US 6984403. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘106 provide that the composition with azithromycin and bicarbonate has antimicrobial activity (includes antibacterial activity which is an activity of azithromycin).  
Hagen teaches treating a bacterial infection in a mammal in need thereof (claim 33 of Hagen and Summary of the Invention).  Hagen teaches different types of bacteria including   Hagen teaches a composition with an alkalizing agent, azithromycin multiparticulate and poloxamer (abstract and column 6). Hagen teaches different forms of the composition including powder, packets, sachets, tablets or capsules (abstract). Hagen teaches bicarbonate as an alkalizing agent (claims 3 and 27 of Hagen). Hagen teaches calcium bicarbonate and sodium bicarbonate (column 5). Hagen teaches thickeners including carboxymethyl cellulose and polyacrylic acid (columns 15 and 16). Hagen teaches carriers (column 12). Hagen teaches the minimum amount of alkalizing agent is the amount that would provide a relative degree of improvement in toleration of least 1.1 and is determined by performing an in vitro ladder study of azithromycin (column 5).  Hagen teaches bacteria including Streptococcus pyogenes, Streptococcus pneumoniae, clostridium diptheriae, clostridium spp, bordatella, mycoplasma pneumoniae, staphylococcus aureus, E coli, and others of the claims (columns 26 and 27).  Hagen teaches forms of liquid, suspension, tablet, capsule or sachet (columns 6, 9 and 10).  Hagen teaches a liquid form and provides for water with excipients like surfactants, thickeners, suspending agents and the like (column 17).  Hagen provides that azithromycin is to treat infections of the urinary tract, bronchial tract, lungs, sinuses or middle ear (first paragraph of background).  Hagen teaches excipients like hydroxypropyl cellulose (column 10, also paragraph 29).  Hagen teaches pharmaceutical acceptable carrier (claim 32 of Hagen). Hagen teaches an oral dose solution in Step B clinical study.  Hagen teaches concurrent administration (separately) and also composition forms (column 6).  
One of ordinary skill in the art would have treated bacteria of the instant claims based on the combined teachings of Hagen, which teaches azithromycin being useful for treatment of such bacteria.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maya et al (ACS Infectious diseases, 2020, volume 6, pages 2709-2718, abstract) published after the effective filing date of the instant application also provides that physiological bicarbonate in the host enhances activity of azithromycin.  Azithromycin combined with bicarbonate in natural hosts provides for enhanced activity against MRSA.  
No claim is allowed.  Claim 91 is objected to (see above).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK V STEVENS/
Examiner, Art Unit 1613